DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 13-14, 17-21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emi et al., JP 2004-060217.
Regarding claim 1:
Emi discloses a device for post-installation in-situ barrier creation, comprising: 
a multi-layer fluid delivery device comprising first and second layers (15, 3) defining an intermediate open-matrix layer for an injection fluid; 
the first layer (15) having an inwardly facing surface and an outwardly facing surface, the first layer being permeable to the injection fluid but at least nearly impermeable to a structural construction material to be applied against the outwardly facing surface of the first layer, and the second layer (3) being water-impermeable and having an inwardly facing first side and an outwardly facing second side, the inwardly facing first side of the second layer being affixed, directly or indirectly to the inwardly facing surface of the first layer such that all or 
at least one injection conduit member (2) disposed in parallel orientation with respect to the first layer and second layer, the at least one injection conduit member (2) for conveying an injection fluid into the open-matrix layer air space to form a continuous grout wall within the open-matrix layer between the first and second layers; and 
the at least one injection conduit member being: (i) located within the open-matrix layer and thus between the first and second layer.
Regarding claim 2:
Emi discloses wherein the first layer comprises a woven fabric (a net).
Regarding claims 3-4 and 13-14:
Emi discloses wherein the first and second layer each have a linear width edge, and the at least one injection conduit member is parallel to the edge (refer to Fig. 1) and extends the width of the multi-layer fluid delivery device (refer to Figs. 1 and 2) and wherein the conduit members from a “T” junction (refer to Fig. 1).
Regarding claims 6 and 7:
Emi discloses wherein the injection conduit comprises polymer tubing (top of pg. 4) resiliently movable from open and closed with pressure and at least one spiral wrap sleeve member (bottom of pg. 5)

Emi discloses wherein an end of the injection conduit member is closed and the first and second layer of the device are sealed (implicit) to define a containment cavity for containing the fluid injected into the conduit member.
Regarding claim 18:
Emi discloses wherein the injection conduit member penetrates the first layer (refer to Fig. 2C).
Regarding claim 19:
Emi discloses wherein the at least one injection conduit member is located at an edge of the device (refer to Fig. 1) with openings for injection.
Regarding claim 20:
Emi discloses a method for waterproofing a concrete structure comprising:
installing against a substrate wall for a tunnel (refer to Figs. 2-4), at least one multi-layer device according to claim 1; and subsequently applying concrete against the at least one multi-layer device (injected through conduit 2).
Regarding claims 21 and 24:
Emi further discloses a method for establishing a continuous grout wall curtain against concrete structure (pg. 2 of translation), providing two multi-layer fluid delivery assemblies (refer to pg. 3 and Figs. 2-4, wherein a plurality of multi-layer fluid delivery assemblies are combined to line a tunnel structure), at least one injection conduit member (2) with a plurality of openings enabling the injected fluid to flow between adjacent multi-layer assemblies), each of the conduits comprising a spiral wrap member tubing (pg. 5 of translation); whereby grout or concrete is injected through the conduit which are in communication, such that a grout wall curtain is established continuously against the concrete (tunnel) applied against the fluid-delivery assemblies.

Claim Rejections - 35 USC § 103
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Emi et al., JP 2004-060217 in view of Spurgat, US 5,398,729.
Regarding claims 9 and 10:
Emi does not expressly disclose the details of the injection conduit member construction.
Spurgat discloses a hose construction having two spiral wrap members having the same spiral directions (16A and 16B) end surrounded by at least one mesh sleeve member (reinforcement layer 25).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to use the hose construction as suggested by Spurgat for the injection conduit member of Emi in order to provide a conduit that can be cured into a predetermined shape and to provide impermeability and reinforcement (pg. 3, ll. 10-25 of Spurgat).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Emi et al., JP 2004-060217 in view of Koster, US 2018/0223523.
Regarding claim 16:
Emi does not expressly disclose a pressure-sensitive adhesive layer.
Koster discloses that it is known to water-seal concrete surfaces by applying a pressure-sensitive adhesive layer for affixing a polymer membrane thereto (para. 0002).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a pressure-sensitive adhesive layer as suggested by Koster to the multi-layer device of Emi in order to adhere it to the existing concrete layer.

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Emi et al., JP 2004-060217 in view of Herrick et al., US 3,530,081.
Regarding claims 26 and 28-29:
Emi discloses the device for post-installation in-situ barrier creating as set forth above but does not expressly disclose a gel activator.
Herrick discloses chemical grouting for sealing and reinforcing porous formations (background), wherein a gel activator is provided.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to provide a gel activator and the grout mix as suggested by Herrick to the device of Emi in order to attain proper gelation with a predictable gel time and higher overall strength (summary of Herrick).

Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the permeability characteristics of Emi’s mesh are not equivalent to the permeability characteristic of the claimed first layer, it is noted that the invention that is claimed is given the broadest, reasonable interpretation, and further, that limitations are not read into the claims. In the instant case, the particular permeability characteristic of the claimed first layer are not specified. Rather, the claims broadly recite, “the first layer being permeable to the injection fluid at least nearly impermeable to a structural construction material.” Applicant’s arguments are directed to the specific characteristic of mesh and concrete. These specifics are not germane to the claimed invention. Further, mesh, depending on the aperture size, thickness, and other physical characteristics, exhibits various degrees of permeability. In this way it would be permeable to an injection fluid and at least nearly impermeable to a structural construction material”. Depending on viscosity and other physical properties of the structural construction material, mesh would exhibit various levels of permeability.
Regarding applicant’s argument that Emi does not form a continuous grout wall between the substrate and the post-cast concrete, a continuous grout wall is not positively recited. Rather, the claims recite, “at least one injection conduit member for conveying the injection fluid into the open-matrix layer air space to form a continuous grout wall within the open-matrix layer between the first layer and the second layer [emphasis added by examiner].” The prior art structure of Emi is capable of conveying an injection fluid to form a continuous grout wall. Although grout is not explicitly stated, nothing of the structure of Emi would make it inadequate for performing this function. The grout would fill the entirety of air space such that it would form a continuous grout wall. The structure provides for continuity from one end of the barrier to the opposing end of the barrier.
Regarding applicant’s argument that Emi fails to disclose that all or a substantial portion of the second layer is spaced apart from the first layer, layer 15 is spaced from layer 3 by air space 17 as shown in Fig. 7.
Regarding applicant’s argument that the mesh (15) of Emi cannot be substituted for the first layer of the claimed invention, the layer of Emi is not “substituted” for anything in Applicant’s claimed invention. Rather, the mesh constitutes a first layer as claimed.
Regarding applicant’s argument that Herrick does not disclose a gel activator within a multi-layer device, the individual deficiencies of the secondary reference are not germane to the rejection. Rather, Herrick is relied upon to teach that it is obvious to provide grouting with gel activation. Herrick is not relied upon to teach a multi-layer device. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633